                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 TEVA PHARMACEUTICALS
 DEVELOPMENT, INC.,

        Plaintiff,
                                                             Civil Action No. 2:21-cv-03105
            v.

 AMICUS THERAPEUTICS U.S., INC.

        Defendant.




                     RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, the undersigned counsel for Defendant Teva

Pharmaceuticals Development Inc., hereby state the following:

       1.        Teva Pharmaceuticals Development Inc. is an indirect, wholly-owned subsidiary

Teva Pharmaceutical Industries Ltd., which is a publicly traded company.

       2.        Teva Pharmaceutical Industries Ltd. is the only publicly traded company that

owns 10% or more of Teva Pharmaceuticals Development Inc.



 Dated: July 15, 2021                                Respectfully submitted,

                                                     By:/s/ Adam S Tolin
                                                     Adam S. Tolin (Bar Number 91424)
                                                     atolin@shb.com
                                                     SHOOK, HARDY & BACON L.L.P.
                                                     Two Commerce Square
                                                     2001 Market St., Suite 3000
                                                     Philadelphia, PA 19103
                                                     Tel: 215-278-2555
                                                     Fax: 215-278-2594


                                                 1
    John D. Garretson
    jgarretson@shb.com
    Lauren E. Douville
    ldouville@shb.com
    Lydia C. Raw
    lraw@shb.com
    SHOOK, HARDY & BACON L.L.P.
    2555 Grand Blvd.
    Kansas City, MO 64108
    Tel: 816-474-6550
    Fax: 816-421-5547

    Attorneys for Plaintiff
    Teva Pharmaceuticals Development, Inc.




2
